The defendant was convicted of violating the prohibition laws by having whisky in his possession, and appeals.
There is nothing new or novel involved in any question here presented. It would only consume space to discuss the evidence. The solicitor was properly allowed to file the complaint. Code 1923, § 3843.
As the case was submitted to the jury, there was only one count in the complaint; so the criticism of the verdict is *Page 83 
without merit. The statement objected to, in the argument by state's counsel, was not improper. Bridgeforth v. State,16 Ala. App. 584, 80 So. 158.
We have examined critically each exception reserved, as well as the record in this case, and, finding nowhere any prejudicial error, the judgment will be affirmed.
Affirmed.